Citation Nr: 0927923	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  95-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for disability of the 
left elbow and wrist, and if so, whether the reopened claim 
may be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and if so, whether the reopened claim may be 
granted.

[The issues of whether new and material evidence has been 
received to reopen claims for service connection for a low 
back disability and a bilateral leg disability are addressed 
in a separate Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from March 1959 to March 1963.  He has 
additionally had multiple periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) as a 
member of the Reserves and the Wisconsin Army National Guard, 
from August 1979 to October 1993.

This matter comes before the Board on appeal from December 
2007 and August 2008 rating decisions by the Milwaukee, 
Wisconsin, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In the December 2007 
decision, the RO appears to have reopened a previously denied 
claim for service connection for left elbow and wrist 
disabilities, and denied entitlement to service connection on 
the merits.  [As a matter of history, the Board notes that 
previous denials also addressed a left hand disorder.  In his 
February 2007 claim, the veteran specifically confined the 
issue to the left elbow and wrist.]  The August 2008 decision 
declined to reopen a claim for service connection for PTSD.

While the August 2007 RO decision addressed the matter on a 
de novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matters.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has properly characterized 
the issue accordingly to reflect the procedural status of the 
previously denied claim.

The Veteran offered testimony at an April 2009 hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is associated with the claims file.

Since the April 2009 hearing, the Board has received 
additional submissions of argument and evidence from the 
Veteran, via the RO.  The Veteran has not waived initial RO 
consideration of these items.  After review of these 
submissions, the Board finds that they consist largely of 
argument that is redundant of statements already of record, 
and hence the content of these submissions have already been 
considered by the Agency of Original Jurisdiction (AOJ).  In 
the case of the additional medical records from SM Hospital, 
the overwhelming majority of the documents have been 
previously received by VA, and, likewise, have been 
considered by the AOJ.  Those medical records which were not 
already of record at the time of the last review by the AOJ 
are very clearly not relevant to the inquiry here, as they 
address complaints related to different body systems or 
disabilities than those at issue here.  These records 
therefore have no bearing on the instant decision, and no 
remand is required for initial AOJ consideration.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left wrist and elbow disability 
was most recently denied in a June 2003 Board decision on the 
ground that no nexus to service was shown.  That veteran did 
not appeal.

2.  Evidence received since June 2003 has not been previously 
considered by agency decision makers, but it is cumulative 
and redundant, does not address an unestablished fact, and 
raises no reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2003 Board decision is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

2.  Since the June 2003 Board decision, new and material 
evidence has not been received to reopen a claim for service 
connection for a left elbow and wrist disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

With respect to the issue decided here, VA's duty to notify 
has been met by April 2008 correspondence.  Although this 
notice followed the initial adjudication of the claim, the 
claim was re-adjudicated following notice in an August 2008 
supplemental statement of the case.  The correspondence 
informed the Veteran of the date of and reasons for the prior 
denial of his claim, and defined the concept of new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter also addressed the underlying claim for service 
connection by informing him of the basic elements of such a 
claim, describing the evidence and information needed to 
substantiate his claim, and setting forth the respective 
duties of VA and the Veteran in obtaining such.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The Veteran was also informed of VA 
policies and practices with respect to assignment of 
effective dates and disability evaluations.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
Veteran has been provided all notice required to afford him a 
meaningful opportunity to participate in the adjudication of 
his claim.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has taken steps to obtain all relevant VA and private 
treatment records identified by the Veteran or in the record.  
The Veteran has submitted duplicate copies of older records 
and service records, and the file reflects that a complete 
copy of service treatment records have been associated with 
the file.  Multiple copies of service personnel records are 
also contained in the file.  No examination has been 
scheduled, as the claim has not been reopened.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate the existence of, any 
additional evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim attempting to reopen the previously denied matter 
involving service connection for a disability involving the 
left elbow and wrist was received in February 2007.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, service connection for a left elbow and wrist 
disability was most recently denied in a June 2003 Board 
decision.  The Board found that any currently diagnosed 
disability was not related to any disease or injury on active 
duty service, to include as secondary to a service connected 
left shoulder disability.  At the time of that decision, the 
evidence consisted of the following:  service treatment and 
personnel records covering all periods of service; VA 
treatment records showing a current diagnosis of carpal 
tunnel syndrome and orthopedic complaints; and private 
medical records showing complaints related to the left upper 
extremity.  The Board specifically found that there was no 
competent medical evidence of record showing any relationship 
between left elbow and wrist complaints and active duty 
service, on either a direct or secondary basis.  

Since the last final denial in June 2003, the Veteran has 
submitted, or VA has obtained on his behalf, various 
additional pieces of evidence.  Some of these records, such 
as copies of service personnel and treatment records or of 
treatment records, were already of record in June 2003 and 
were considered by the Board in the prior denial.  They are 
not new, and cannot serve to reopen the claim.  These records 
include older records from SM Hospital or Dr. RMK.

Turning to the records that are new, it is clear that 
treatment records from PHWC for the period of June 2003 to 
February 2004 reveal ongoing rehabilitative treatment for the 
left upper extremity.  Doctors and therapists repeatedly 
describe orthopedic and neurological complaints of the left 
arm.  They do not at any point, however, comment or render an 
opinion on the etiology of the complaints.  This evidence, 
while new in the sense it was not previously of record, is 
therefore not material.  It merely repeats a fact already 
established by the record (that the Veteran has a current 
disability), and does not address the unestablished fact of a 
nexus to service.  This evidence is not material and does not 
raise a reasonable possibility of substantiating the claim.

Similarly, various VA treatment records, including operative 
reports and outpatient progress notes, document the Veteran's 
complaints of left arm dysfunction, and objective findings 
related thereto.  While most of these relevant records relate 
to the service connected left shoulder, some do also note 
complaints of numbness in the left hand, and note the 
Veteran's allegations that such complaints are secondary to 
his recent left shoulder surgery.  While one reviewer 
acknowledged the Veteran's claim that his left arm and hand 
problems possibly stem from left shoulder surgery, on follow-
up, doctors specifically reject this theory, stating that the 
complaints and findings are stable from their pre-operative 
level.  In short, these records contain no medical opinion 
linking the left arm problems to the service-connected left 
shoulder condition (or surgery for that condition).  Again, 
while these records are new (as they were created since the 
June 2003 decision) they are not material.  They reinforce 
the already established fact of current disability, and hence 
are duplicative and cumulative.  On review of all records 
received since June 2003, it is clear that no record contains 
a statement from a doctor indicating any direct relationship 
between service and the shoulder disability.  As such, the VA 
records are not material in that sense.  As discussed above, 
although some VA providers did discuss the possibility of a 
relationship between the current left arm and hand disability 
and the service connected left shoulder disability, they did 
not find such a nexus existed, and the ultimate and firm 
rejection of that theory does not give rise to the reasonable 
possibility of substantiating the claim.  The VA records are 
not new and material.

Finally, new records from SM Hospital, dated in 2005 and 2008 
have been considered.  These records, however, address 
complaints by the Veteran that are unrelated to his left 
elbow or wrist.  They deal with fractured ribs and back 
complaints.  In the same vein, a letter from Dr. PJM., dated 
in November 1984 (but apparently associated with the claims 
file after 2003), addresses only the low back disability, and 
not a problem with the left arm.  As these records are not 
relevant to the issue at hand, they are clearly not material.

In sum, although the Veteran has submitted or identified 
voluminous records since the June 2003 Board decision, none 
of these may be considered new and material for purposes of 
reopening the claim of service connection for left elbow and 
wrist disability.  While some of the evidence may be 
considered new, none is material, as it fails to address the 
unestablished fact of a nexus to service or service connected 
disability, and it does not raise the reasonable possibility 
of substantiating the claim.  The claim is not reopened, and 
service connection remains denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for a left elbow and wrist disability 
is not reopened, and service connection remains denied.


REMAND

Although the Board regrets the additional delay, remand is 
required with respect to the attempt to reopen a previously 
denied claim for service connection for a psychiatric 
disorder, to include PTSD.  Additional, legally adequate 
notice must be provided under the VCAA, and additional 
potentially relevant records must be obtained.

Initially, the Board notes that the Veteran's specific claim 
related to service connection for PTSD.  A recent Court of 
Appeals for Veterans Claims (Court) decision, however, has 
held that when a Veteran, who is a lay person, files a claim 
for a specific psychiatric disability, VA must consider 
entitlement to service connection for any and all currently 
diagnosed psychiatric disabilities.  The Veteran is typically 
not competent to self-diagnose his illness, and a liberal 
reading of any claim requires VA to include other diagnoses 
in the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Board has therefore recharacterized the issue as above.

A review of the claims file reveals that in a June 2004 
decision, the RO declined to reopen a previously denied claim 
for service connection for an acquired psychiatric 
disability, to include PTSD and depression.  It is this same 
issue which must be considered now, and not merely PTSD.  
This means that the April 2008 letter regarding VA's duty to 
assist was legally insufficient, as it addressed only part of 
the current claim, and did not accurately summarize the 
reasons for the prior denials- a lack of verified stressor 
or clear diagnosis in the case of PTSD, and a lack of nexus 
to service for depression.

Moreover, in May 2009 correspondence, received by the Board 
in June 2009, the Veteran indicates that he is now receiving 
ongoing psychiatric treatment at a private facility.  The 
hospital, Rhinelander Medical Center, has previously supplied 
records in connection with a disability claim, but only with 
respect to orthopedic conditions.  The RO must take 
appropriate steps to obtain these new records, as well as any 
updated VA treatment records.  The Veteran has also stated 
that he is beginning group therapy at St. Cloud, Minnesota, a 
VA inpatient PTSD treatment facility.  The Board also 
recognizes that the Veteran may be referring to treatment at 
the Rhinelander CBOC instead of a private facility; the RO 
should clarify the treatment provider as part of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(regarding claims to reopen).

2.  Take appropriate steps, to include 
obtaining any additional and necessary 
medical releases from the Veteran, to 
obtain records of recent psychiatric 
treatment from Rhinelander Medical Center, 
VAMC St. Cloud, or the Rhinelander CBOC.

3.  After any available records are 
received and added to the claims file, the 
RO should review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


